DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant’s Brief Description of Drawings section is missing description of Figures 2A and 2B and should be corrected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
New Claims 135 and 136 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s originally filed specification do not appear to provide support for the limitations added in new Claims 135 and 136.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 134 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 134, the phrase "such as" in lines 2 and 3 render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 122 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 122 fails to further limit Claim 121 from which it depends, as the Examiner has prior art to reject Claim 122, which does not read on Claim 121. Claim 122 perhaps should depend from Claim 116, as other similar claims do.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 117, 119, 121, and 123 are allowed. The allowed claims require the phospholipase A1 enzyme comprising a protein sequence having at least 80%, at least 90%, at least 95% and having 100% sequence identity to SEQ ID NO:6, and this limitation was not found in the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 102-116, 118, 120, 124-130, 133, 134 are rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (WO98/26057).
Regarding Claims 102-116, 118, 120, 124-130, 133 and 134, Clausen teaches a method of making a dough, the method comprising admixing a dough component selected from the claimed group (Pages 47-49, Pages 93-95, examples 20 and 21) and teaches adding an isolated polypeptide comprising a phospholipase A1 as Clausen teaches the enzyme can be a phospholipase A or B, such as an A1 in particular having greater than 95% sequence identity to SEQ ID No:2 (Pages 8, 12, 23 ,24, 31, 42). The other claimed parameters relating to the particular enzyme would appear to be met by virtue of the above sequence identity being met, as recited in Claims 116, 118 and 120. Therefore, the use of one of the claimed enzymes in a method of making dough would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in light of the teachings of Clausen. Clausen also teaches other enzymes that can be added to the dough composition include cellulases and teaches enzymes can help with various dough parameters (Page 48, lines 5-10), therefore meeting the limitation of at least one additional enzyme for improving dough and/or a baked product made therefrom. Since Clausen teaches the phospholipase can comprise phospholipase A or B or A and B, Clausen is seen to teach or render obvious the use of an additional phospholipase enzyme used in the dough composition. 
Regarding Claims 126-129 in particular, since these claims further specify enzymes recited in Claim 125 and do not positively require the recited enzymes, Clausen is seen to meet the claimed limitations as set forth above.
Regarding Claims 133 and 134, Clausen further teaches adding emulsifiers such as lecithin, mono and di-glycerides, etc. (Page 48, lines 30-35).

Claim 122 is rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (WO98/26057) in view of Borch et al. (USPA 2016/0289658).
Regarding Claim 122, Clausen is taken as cited above and is seen to teach at least 95% or at least 97% sequence identity to SEQ ID No: 2 (Page 38, lines 10-20), but does not specifically teach 100% sequence identity to SEQ ID No:2.
Borch teaches phospholipase A1 enzymes having up to 100% sequence identity to SEQ ID No: 2 (Paragraphs 30 and 31) and also teaches the disclosed phospholipases may be used for baking and for production of dough and other baked goods (Paragraph 170). Therefore the use of another similar phospholipase A1 also used for dough production would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.

Claims 131-132 are rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (WO98/26057) in view of Borch (WO 2004/099400).
Regarding Claims 131 and 132, Clausen is taken as cited above and teaches one or two phospholipase enzymes used in a method of making dough, but does not specifically teach one with galactolipase activity and one comprising a protein according to the claimed sequence id numbers.
Borch ‘400 teaches of enzymes/polypeptides with improved properties for use in dough, and teaches of phospholipases with galactolipase activity that appears to meet the claimed limitation in Claim 132 of the claimed sequence ID numbers (see SCORE REPORT “20221024_114319_us-16-954-367-17.align150.rag”, Result 48 of SCORE report, phospholipase A1 with sequence identity of 87% to SEQUENCE ID: 17). Therefore, it would have been obvious to have used an additional phospholipase having improved properties with respect to dough in the method of Clausen, in light of the teachings of Borch’400.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        12/9/2022